Exhibit 1.1 NRDC Acquisition Corp. 30,000,000 Units UNDERWRITING AGREEMENT dated [] Banc of America Securities LLC Underwriting Agreement [Date] BANC OF AMERICA SECURITIES LLC 9 West 57th Street New York , NY 10019 As Representative of the several Underwriters Ladies and Gentlemen: Introductory.NRDC Acquisition Corp., a Delaware corporation (the “Company”), proposes to issue and sell to the several underwriters named in Schedule A (the “Underwriters”) an aggregate of 30,000,000 units (the “Firm Units”).In addition, the Company has granted to the Underwriters an option to purchase up to an additional 4,500,000 units (the “Optional Units”), as provided in Section 2.The Firm Units and, if and to the extent such option is exercised, the Optional Units are collectively called the “Units.”Banc of America Securities LLC (“BAS”) has agreed to act as representative of the several Underwriters (in such capacity, the “Representative”) in connection with the offering and sale of the Units.To the extent there are no additional Underwriters listed on Schedule A other than BAS, the terms Representative and Underwriters as used herein shall mean BAS, as Underwriters.The terms Representative and Underwriters shall mean either the singular or plural as the context requires. Each Unit consists of one share of the Company’s common stock, par value $0.0001 per share (the “Common Stock”), and one warrant to purchase one share of Common Stock (the “Warrant(s)”).The Units, the Common Stock and the Warrants are collectively referred to herein as the “Securities.”Each Warrant entitles its holder, upon exercise, to purchase one share of Common Stock for $7.50 during the period commencing on the later of the consummation of an initial Business Combination (as defined herein) or [·], 2008, and terminating on [·], 2011 or earlier upon redemption of such Warrants by the Company or the Company’s Liquidation (as defined herein).As used herein, (i) the term “Business Combination” (as described more fully in the Prospectus) shall mean an acquisition by the Company, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination, of one or more operating businesses, and (ii) the term “Liquidation” (as described more fully in the Prospectus) shall mean the Company’s winding up of its affairs and liquidation if the Company has not consummated an initial Business Combination prior to the date that is 24 months from the date of the Prospectus (as defined in Section 1(A)(a) below). The Company has entered into an Investment Management Trust Agreement, dated as of [·], 2007, with Continental Stock Transfer & Trust Company (“CST&T”), as trustee, in the form of Exhibit 10.11 to the Registration Statement (the “Trust Agreement”), pursuant to which $296,450,589 of the proceeds ($339,875,589 if the Underwriters exercise their option to purchase the Optional Units in full) received by the Company for the Units (including deferred underwriting discounts and commissions of $10,500,000, or $12,075,000 if the Underwriters exercise their option to purchase the Optional Units in full) and in connection with the Warrant Private Placement Agreement (as defined herein) will be deposited and held in a trust account (the “Trust Account”) for the benefit of holders of any of the Securities offered to the public pursuant to this Agreement. The Company has entered into a Warrant Agreement, dated as of [·], 2007, with respect to the Warrants, the Sponsor’s Warrants (as defined herein) and the Co-Investment Warrants (as defined herein) with CST&T, as warrant agent, in the form of Exhibit 4.4 to the Registration Statement (the “Warrant Agreement”), pursuant to which CST&T will act as warrant agent in connection with the issuance, registration, transfer, exchange, redemption, and exercise of the Warrants, the Sponsor’s Warrants and the Co-Investment Warrants. The Company has entered into a Subscription Agreement, dated as of July 13, 2007, with NRDC Capital Management, LLC (the “Sponsor”), in the form of Exhibit 10.15 to the Registration Statement (the “Subscription Agreement”), pursuant to which the Sponsor has purchased an aggregate of 8,625,000 (after giving effect to a 6 for 5 stock split of the Company’s Common Stock effected on September 4, 2007) shares of Common Stock (the “Sponsor Common Stock”), for an aggregate purchase price of $25,000.The Sponsor Common Stock is identical to the Common Stock included in the Units except (i) the Sponsor has agreed (and its Permitted Transferees (as defined herein) shall agree) not to sell or otherwise transfer the Sponsor Common Stock, other than to Permitted Transferees until one (1) year following the consummation of the Company’s initial Business Combination; (ii) the Sponsor will be entitled to certain registration rights with respect to the Sponsor Common Stock pursuant to the Registration Rights Agreement (as defined herein); (iii) the Sponsor has agreed to vote the Sponsor Common Stock in the same manner as the shares cast by a majority of the public stockholders in connection with the vote required to approve the Company’s initial Business Combination and to amend the Company’s charter to provide for the Company’s perpetual existence; (iv) the Sponsor will not be able to exercise conversion rights (as described more fully in the Prospectus) with respect to the Sponsor Common Stock; and (v) the Sponsor has agreed to waive its rights to participate in any liquidating distributions with respect to the Sponsor Common Stock in the event of a Liquidation.As used herein, the term “Permitted Transferees” shall mean the Sponsor’s members or former members and members of their immediate families or their controlled affiliates. The Company has entered into a Warrant Private Placement Agreement, dated as of [•], 2007, with the Sponsor, in the form of Exhibit 10.16 to the Registration Statement (the “Warrant Private Placement Agreement”), pursuant to which the Sponsor has agreed to purchase an aggregate of 8,000,000 warrants, each entitling the holder to purchase one share of Common Stock (the “Sponsor’s Warrants”), for $1.00 per Sponsor’s Warrant, for an aggregate purchase price of $8,000,000.The Sponsor’s Warrants are identical to the Warrants included in the Units, except (i) the Sponsor’s Warrants are exercisable on a cashless basis so long as they are held by the Sponsor or its Permitted Transferees; (ii) the Sponsor has agreed (and its Permitted Transferees shall agree) not to sell or otherwise transfer the Sponsor’s Warrants, other than to Permitted Transferees, until after the Company consummates its initial Business Combination; (iii) the Sponsor’s Warrants will not be exercisable unless a registration statement covering the shares of Common Stock issuable upon exercise of the Warrants sold in the public offering is effective and a prospectus is available for use by the public Warrant holders; and (iv) the Sponsor will be entitled to certain registration rights with respect to the Sponsor’s Warrants and the Common Stock issuable upon exercise of the Sponsor’s Warrants pursuant to the Registration Rights Agreement. The Company has entered into a Co-Investment Agreement, dated as of [•], 2007, with the Sponsor, in the form of Exhibit 10.18 to the Registration Statement (the “Co-Investment Agreement”), pursuant to which the Sponsor has agreed to purchase an aggregate of 2,000,000 units (the “Co-Investment Units”), each consisting of one share of Common Stock (the “Co-Investment Common Stock”) and one warrant to purchase one share of Common Stock (the “Co-Investment Warrants”), for $10.00 per Co-Investment Unit, for an aggregate purchase price of $20,000,000.The Co-Investment Units, Co-Investment Common Stock and Co-Investment Warrants are identical to the Units, Common Stock and Warrants, respectively, except (i) the proceeds from the sale of the Co-Investment Units will 2 not be received by the Company until immediately prior to the consummation of the initial Business Combination and, therefore, will not be deposited into the Trust Account or available for distribution to the public stockholders in the event of a liquidating distribution; (ii) the Sponsor has agreed (and its Permitted Transferees shall agree) not to sell or otherwise transfer the Co-Investment Units, Co-Investment Common Stock, Co-Investment Warrants and Common Stock issuable upon the exercise of the Co-Investment Warrants, other than to Permitted Transferees, until one (1) year after the Company consummates its initial Business Combination; (iii) the Co-Investment Warrants may be exercised only (A) after the date on which the last sales price of the Common Stock on the American Stock Exchange, or other national securities exchange on which the Common Stock may be traded, equals or exceeds $14.25 per share for any 20 trading days within any 30-trading-day period beginning at least 90 days after the consummation of the Company’s initial Business Combination, and (B) so long as any of the Co-Investment Warrants remains outstanding, a registration statement relating to the shares of Common Stock underlying the Co-Investment Warrants is effective and a prospectus relating to those shares is available for use by the Co-Investment Warrant holders; (iv) the Co-Investment Warrants (A) will be exercisable on a cashless basis so long as they are held by the Sponsor or its Permitted Transferees, and (B) are not redeemable by the Company; (v) the Sponsor will be entitled to certain registration rights with respect to the Co-Investment Units, Co-Investment Common Stock, Co-Investment Warrants and Common Stock issuable upon the exercise of the Co-Investment Warrants pursuant to the Registration Rights Agreement; and (vi) there will be no conversion rights with respect to the shares of Co-Investment Common Stock. The Company has entered into a Registration Rights Agreement, dated as of [·], 2007, with the Sponsor, in the form of Exhibit 10.14 to the Registration Statement (the “Registration Rights Agreement”), pursuant to which the Company has granted certain registration rights in respect of: (i) the Sponsor’s Common Stock, (ii) the Sponsor’s Warrants and the Common Stock issuable upon the exercise of the Sponsor’s Warrants, and (iii) the Co-Investment Units, the Co-Investment Common Stock, the Co-Investment Warrants and the Common Stock issuable upon the exercise of the Co-Investment Warrants. The Company has caused to be duly executed and delivered letters by the Sponsor, William L. Mack, Robert C. Baker, Richard A. Baker, Lee Neibart (the foregoing parties are each, a “Founder,” and, collectively, the “Founders”), and each of Michael J. Indiveri, Edward H. Meyer, Laura Pomerantz, Vincent Tese and Ronald W. Tysoe (the foregoing parties are each, an “Independent Director,” and, collectively, the “Independent Directors”), each in the forms of Exhibits 10.1 - 10.10 to the Registration Statement (the “Insider Letters”).Collectively, the Founders and the Independent Directors are sometimes referred to herein as the “Initial Stockholders.” The Company has entered into a Right of First Offer Agreement, dated as of [·], 2007, with the Founders, the Independent Directors, NRDC Real Estate Advisors, LLC and NRDC Equity Partners, in the form of Exhibit 10.17 to the Registration Statement (the “Right of First Offer Agreement”), pursuant to which, from the date of the Prospectus until the earlier of the Company’s consummation of an initial Business Combination or Liquidation, subject to the pre-existing fiduciary obligations of the Founders and the Independent Directors, the Company will have a right of first offer with respect to business combination opportunities with any operating business. The Company has entered into a letter agreement, dated as of [·], 2007, with the Sponsor, in the form of Exhibit 10.12 to the Registration Statement (the “Services Agreement”), pursuant to which the Company will pay the Sponsor, subject to the terms of the Services Agreement, an aggregate monthly fee of $7,500 for general and administrative services, including office space, utilities and secretarial support from the date hereof until the earlier of the Company’s consummation of an initial Business Combination or Liquidation. 3 The Company hereby confirms its agreements with the Underwriters as follows: Section 1.Representations and Warranties of the Company. The Company hereby represents and warrants to, and covenants with, each Underwriter as follows: (a)The Company has prepared and filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-1 (File No. 333-144871), which contains a form of prospectus to be used in connection with the public offering and sale of the Securities.Such registration statement, as amended, including the financial statements, exhibits and schedules thereto, in the form in which it was declared effective by the Commission under the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder (collectively, the “Securities Act”), including any required information deemed to be a part thereof at the time of effectiveness pursuant to Rule 430A under the Securities Act, is called the “Registration Statement.”Any registration statement filed by the Company pursuant to Rule 462(b) under the Securities Act is called the “Rule 462(b) Registration Statement”, and from and after the date and time of filing of the Rule 462(b) Registration Statement the term “Registration Statement” shall include the Rule 462(b) Registration Statement.Any preliminary prospectus included in the Registration Statement is hereinafter called a “preliminary prospectus.”The term “Prospectus” shall mean the final prospectus relating to the Units that is first filed pursuant to Rule 424(b) under the Securities Act after the date and time that this Agreement is executed and delivered by the parties hereto (the “Execution Time”) or, if no filing pursuant to Rule 424(b) under the Securities Act is required, shall mean the form of final prospectus relating to the Units included in the Registration Statement at the effective date.Any reference herein to the Registration Statement, any preliminary prospectus or the Prospectus shall be deemed to refer to and include the documents incorporated by reference therein pursuant to General Instruction VII of Form S-1 under the Securities Act, if any.All references in this Agreement to the Registration Statement, the Rule 462(b) Registration Statement, a preliminary prospectus, the Prospectus, or any amendments or supplements to any of the foregoing, shall include any copy thereof filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”). (b)Compliance with Registration Requirements.The Registration Statement has been declared effective by the Commission under the Securities Act.The Company has complied to the Commission’s satisfaction with all requests of the Commission for additional or supplemental information.No stop order suspending the effectiveness of the Registration Statement, or notice objecting to its use, is in effect, the Commission has not issued any order or notice preventing or suspending the use of the Registration Statement, any preliminary prospectus or the Prospectus and no proceedings for such purpose have been instituted or are pending or, to the best knowledge of the Company, are contemplated or threatened by the Commission. Each preliminary prospectus and the Prospectus when filed complied in all material respects with the Securities Act.Each of the Registration Statement and any post-effective amendment thereto, at the time it became effective and at the date hereof complied and will comply in all material respects with the Securities Act and did not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein not misleading.The Prospectus, as amended or supplemented, as of its date, at the date hereof, at the time of any filing pursuant to Rule 424(b) under the Securities Act, at the Closing Date (as defined herein) and at any Subsequent Closing Date (as defined herein), did not and will not contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading.The representations and warranties set forth in the two immediately preceding sentences do not apply to statements in or omissions from the 4 Registration Statement or any post-effective amendment thereto, or the Prospectus, or any amendments or supplements thereto, based upon and in conformity with written information furnished to the Company by any Underwriter through the Representative expressly for use therein; it being understood and agreed that the only such information furnished by any Underwriter consists of the information described as such in Section 8 hereof.There is no contract or other document required to be described in the Prospectus or to be filed as an exhibit to the Registration Statement that has not been described or filed as required. The documents incorporated by reference in the Prospectus, if any, when they became effective or were filed with the Commission, as the case may be, conformed in all material respects to the requirements of the Securities Act. (c)Disclosure Package.The term “Disclosure Package” shall mean (i) the preliminary prospectus, if any, as amended or supplemented, and (ii) a schedule indicating the number of Units being sold and the price at which the Units will be sold to the public.As of :00 [a/p].m. (New York time) on the date of execution and delivery of this Agreement (the “Applicable Time”), the Disclosure Package did not contain any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading.The preceding sentence does not apply to statements in or omissions from the Disclosure Package based upon and in conformity with written information furnished to the Company by any Underwriter through the Representative expressly for use therein, it being understood and agreed that the only such information furnished by any Underwriter consists of the information described as such in Section 8 hereof. (d)Intentionally Omitted. (e)Free Writing Prospectuses.The Company has not prepared or used a Free Writing Prospectus.The term “Free Writing Prospectus” shall mean a free writing prospectus, as defined in Rule 405 under the Securities Act. (f)Accuracy of Statements in Prospectus.The statements in the Registration Statement under Item 14 and the statements in the Disclosure Package and the Prospectus under the headings “Description of Securities” and “United States Federal Income and Estate Tax Considerations,” in each case insofar as such statements summarize legal matters, agreements, documents or proceedings discussed therein, are accurate and fair summaries of such legal matters, agreements, documents or proceedings. (g)Distribution of Offering Material By the Company.The Company has not distributed and will not distribute, prior to the later of the last Subsequent Closing Date and the completion of the Underwriters’ distribution of the Units, any offering material in connection with the offering and sale of the Units other than a preliminary prospectus, the Prospectus, in each case as supplemented or amended, or the Registration Statement. (h)The Underwriting Agreement.This Agreement has been duly authorized, executed and delivered by the Company. (i)Validity of Agreements.Each of the Trust Agreement, the Warrant Agreement, the Subscription Agreement, the Warrant Private Placement Agreement, the Co-Investment Agreement, the Registration Rights Agreement, the Insider Letters, the Right of First Offer Agreement and the Services Agreement has been duly and validly authorized by the Company and, assuming the due authorization, execution and delivery of the other parties thereto, constitutes the valid and binding agreement of the Company, enforceable in accordance with its terms, except (i) as such enforceability may be limited by 5 bankruptcy, insolvency, reorganization or similar laws affecting creditors’ rights generally, (ii) as enforceability of any indemnification or contribution provision may be limited under the federal and state securities laws, and (iii) that the remedy of specific performance and injunctive and other forms of equitable relief may be subject to the equitable defenses and to the discretion of the court before which any proceeding therefor may be brought. (j) Authorization and Description of the Units.The Units to be purchased by the Underwriters from the Company have been duly authorized for issuance and sale pursuant to this Agreement and, the shares of Common Stock included in the Units, when issued and delivered by the Company to the Underwriters pursuant to this Agreement on the Closing Date or any Subsequent Closing Date, will be validly issued, fully paid and nonassessable.Each of the Securities conform in all material respects to all statements relating thereto contained in the Disclosure Package and the Prospectus and the descriptions thereof conform to the rights set forth in the instruments defining the same; no holder of the Common Stock will be subject to personal liability solely by reason of being such a holder; and the issuance of the Units is not subject to preemptive or other similar rights of any securityholder of the Company. (k)No Transfer Taxes.There are no transfer taxes or other similar fees or charges under federal law or the laws of any state, or any political subdivision thereof, required to be paid in connection with the execution and delivery of this Agreement or the issuance by the Company or sale by the Company of the Units. (l)No Applicable Registration or Other Similar Rights.There are no persons with registration or other similar rights to have any equity or debt securities registered for sale under the Registration Statement or included in the offering contemplated by this Agreement. (m)No Material Adverse Change. Except as otherwise disclosed in the Disclosure Package and the Prospectus, subsequent to the respective dates as of which information is given in each of the foregoing: (i) there has been no material adverse change, or any development that could reasonably be expected to result in a material adverse change, in the condition, financial or otherwise, or in the earnings, business, properties or operations, whether or not arising from transactions in the ordinary course of business, of the Company (any such change is called a “Material Adverse Change”); (ii) the Company has not incurred any material liability or obligation, indirect, direct or contingent, nor entered into any material transaction or agreement; and (iii) there has been no dividend or distribution of any kind declared, paid or made by the Company on any class of capital stock. (n) Independent Accountants.Goldstein Golub Kessler LLP, who have expressed their opinion with respect to the financial statements (which term as used in this Agreement includes the related notes thereto) and supporting schedules filed with the Commission as a part of the Registration Statement and included in the Disclosure Package and the Prospectus, are independent public accountants with respect to the Company as required by the Securities Act and the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (collectively, the “Exchange Act”). (o) Preparation of the Financial Statements.The financial statements filed with the Commission as a part of the Registration Statement and included in the Disclosure Package and the Prospectus present fairly the financial position of the Company as of and at the dates indicated and the results of their operations and cash flows for the periods specified.The supporting schedules included in the Registration Statement present fairly the information required to be stated therein.Such financial statements and supporting schedules comply as to form with the applicable accounting requirements of the Securities Act and have been prepared in conformity with generally accepted accounting principles (“GAAP”) applied on a consistent basis throughout the periods involved, except as may be expressly 6 stated in the related notes thereto.No other financial statements or supporting schedules are required to be included in the Registration Statement.The financial data set forth in the preliminary prospectus and the Prospectus under the captions “Prospectus Summary—Summary Financial Data,” “Capitalization” and “Dilution” fairly present the information set forth therein on a basis consistent with that of the audited financial statements contained in the Registration Statement. (p)
